IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 218 Disciplinary Docket No. 3
                                          :
GRAHAME P. RICHARDS, JR.                  :   No. 43 DB 1996
                                          :
                                          :   Attorney Registration No. 03189
                                          :
                                          :   (Philadelphia)
PETITION FOR REINSTATEMENT                :
                                          :
                                          :
                                          :


                                       ORDER


PER CURIAM


       AND NOW, this 21st day of September, 2016, the Petition for Reinstatement is

granted.   Petitioner is directed to pay the expenses incurred by the Board in the

investigation and processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).